DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1, 3, 7, 18 and 20 are currently amended.
This office action is in response to submission of the amendments on 04/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
Applicant’s amendments overcome the claim objections.  Therefore, they are withdrawn.

Response to 112(f) Invocation
Applicant’s amendments recite sufficient structure to perform the indicated functional language in claims 1, 7 and 18.  Therefore, the indicated functional is no longer interpreted as invoking 112(f).

Response to 103 Rejection
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Examiner argues that Zhang shows "one or more processors configured to calculate a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least one first sensor and a normal load force corresponding to predetermined axle-loads." (Office Action, page 13). Applicant first notes that the present claims require "the normal load force measured by the at least one second sensor" rather than a generic, predetermined load. The portion of Zhang cited by Examiner goes on to say when the adhesion value is calculated this way " ... an unexpected phenomenon was met ... in which the two different lines of adhesion coefficients are obtained by calculation with ... the wheel set torque and roller torque ... " (Zhang, page 83). Thus, it is not reasonable to assume that using a normal load force corresponding to predetermined axle-loads would produce a similar result to the normal load force measured by the second sensor when calculating a wheel-surface adhesion coefficient. Rather, using a predetermined normal load force could produce an "unexpected phenomenon" as was found in the reference” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant notes that the present claims require the normal load force load measured by the at least one second sensor rather than a generic, predetermined load.  However, the limitation “to calculate a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least one first sensor and the normal load force measured by the at least one second sensor” is taught by Zhang in view of Ahmadian (see Claim Rejections - 35 USC § 103).  Therefore, Applicant’s arguments are not persuasive.

	Applicant appears to argue that using a sensor to measure the normal load force as taught by Ahmadian, instead of using the predetermined normal load when calculating the wheel-surface adhesion coefficient to calculate the adhesion coefficient as taught by Zhang, would not reasonably produce a similar result since Zhang explicitly teaches that an “unexpected phenomenon” occurs when using two different methods to determine the adhesion force (see emphasis in Applicant’s remarks above).  Examiner notes that it is the axle-load force “N” of Zhang which is obvious to modify as being measured using a second sensor in view of Ahmadian, and not the adhesion force “F” which is related to the “unexpected phenomenon” due to using either the wheel set torque or the roller torque.  Indeed, Zhang teaches that the same axle-load “N” is used to compute the adhesion coefficient irrespective of which torque is used, therefore there is no ambiguity in how to modify axle-load load “N” of Zhang in view of Ahmadian.  Therefore, using a normal load force corresponding to predetermined axle-load produces the same result as using a normal load force measured by a second sensor when calculating a wheel-surface adhesion coefficient.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Examiner argues that Ahmadian shows a second sensor to measure the normal load force on the simulation surface. Ahmadian produces a table of anticipated sensor requirements that includes sensors for vertical force. Examiner further argues that Ahmadian shows "that the adhesion coefficient is calculated based on the normal force measured by the at least one second sensor." (Office Action, page 14). The present claims do not recite that the adhesion coefficient is calculated based on the normal force measured by the at least one second sensor. Rather, the present claims require the wheel-surface adhesion coefficient to be calculated based on a ratio between the adhesion force measure by the first sensor and the normal load force measured by the second sensor. While Ahmadian may show a table that generically discloses a vertical force being measured, Ahmadian does not disclose calculating a wheel-surface adhesion coefficient based on the normal load. Rather, Ahmadian discusses calculating creep coefficients based on wheel rail geometry, material properties, and normal load. The creep coefficients are then said to not exceed the amount of available friction. This cannot reasonably be interpreted as calculating a wheel-surface adhesion coefficient based on the normal force measured by the sensor, let alone calculating the wheel-surface adhesion coefficient based on a ratio between the adhesion force measured and the normal load force measured.” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Applicant argues that the present claims require “the wheel-surface adhesion coefficient to be calculated based on a ratio between the adhesion force measure by the first sensor and the normal load force measured by the second sensor” (see emphasis in Applicant’s remarks above).  However, the limitation “to calculate a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least one first sensor and the normal load force measured by the at least one second sensor” is taught by Zhang in view of Ahmadian (see Claim Rejections - 35 USC § 103).  Further, Ahmadian does not merely “show a table that generically discloses a vertically force being measured” since it explicitly teaches that a physical sensor (i.e. a strain-based sensor) used to measure the vertical force on a test wheelset (i.e. a second sensor to measure the normal load force on a simulation surface), and further teaches that force in one or more of a plurality of desired directions is measured (i.e. vertical, lateral and longitudinal).  Therefore, Applicant’s argument are not persuasive.

	Applicant asserts that Examiner argues that Ahmadian shows “that the adhesion coefficient is calculated based on the normal force measured by the at least one second sensor” on Page 14 of the Office Action dated 04/22/2022.  Examiner respectfully disagrees since the cited portion merely articulates the differences between Koide (104) in view Zhang and the claimed invention, using bold font to bring further attention to the difference being related to the recited second sensor (i.e. Zhang does not appear to explicitly disclose that the normal load of the calculated adhesion coefficient is measured by a sensor) (see Page 14 
    PNG
    media_image1.png
    400
    574
    media_image1.png
    Greyscale
).  However, Ahmadian teaches at least one second sensor configured to measure a normal load force on a simulation surface of at least one hollow cylindrical structure (see Table 2), and where the normal force of the calculated adhesion coefficient of Zhang is obvious to modify as being measured from the second sensor of Ahmadian (Claim Rejections - 35 USC § 103).  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues: “Examiner argues that claims 2 and 4 would have been obvious in view of Koide, Zhang, Ahmadian, and further in view of the admitted prior art. Examiner argues that the cited prior art shows a plurality of wheels arranged longitudinally and contacting the simulation surface. Applicant disagrees. The claimed invention requires the wheels to be on an interior surface of the simulation surface, rather than on an exterior surface as shown in the prior art. Thus, there are inherent geometrical limitations to this arrangement. It would not have been obvious to combine the multiple wheels of the admitted prior art with, for example, Koide because there are complex, non-obvious issues to resolve from a spatial perspective in adding multiple wheels to a limited internal space.”

	Applicant appears to argue that one of ordinary skill in the art would not be able to add multiple wheels to the limited internal space of a single hollow cylinder (i.e. using the teaching of the admitted prior art to duplicate the single internal wheel of Koide (104) into multiple internal wheels, or alternatively, moving the external wheels shown in the instant application Figure 1 to be on the inside of the cylinder).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that the single tire “T” of Koide (104) could be merely duplicated at multiple angular positions around the rotating drum 1, and there would be enough internal space without changing the dimensions of either the tire or the rotating drum.  Alternatively, the multiple external wheels 9 shown in the instant application Figure 1 could all be moved inside the hollow cylindrical structure 3 and touching the interior of the hollow cylindrical structure, and there would be enough internal space without changing the dimensions of either the wheels or the hollow cylindrical structure.  Therefore, there do not appear to be any geometrical limitations due to limited internal space with regard to the specific dimensions disclosed in Koide (104) and/or the instant application Figure 1.  Therefore, from a “geometrical limitations” or “limited internal space” standpoint, one of ordinary skill in the art would not be prevented from arriving at a plurality of internal wheels in a hollow cylindrical based on the teachings of Koide (104), in view of Zhang, and further in view of Ahmadian, and further in view of the instant application Figure 1.  Looking to the disclosure, Examiner note that there is no algorithm or considerations for how to size/place the multiple wheels inside the hollow cylindrical structure, nor any disclosure of any “issues” with respect to sizing/placing the multiple wheels.  Indeed, the disclosed problem overcome by the claimed invention is with respect to the stability of the contaminant layer between the one or more wheels and the simulation surface, said problem being overcome merely by having the simulation surface be on the interior of the hollow cylindrical structure and without regard to any constraints/issues associated with having multiple internal wheels (see the instant application Page 2, Lines 12 – 25 “Moreover, this disadvantage introduces a cleaning effect (unrealistic cleaning) between one wheel and the next wheel due to the contaminant being flung away from the roller in 15 the space between one wheel and the next wheel … An object of the present invention is therefore to provide a system and a method which allow the condition of contamination of the rail to be simulated by means of a stable 2 5 contaminant layer for any type of contaminant or any simulated speed.”).  Therefore, there do not appear to be any “complex, non-obvious issues to resolve from a spatial perspective in adding multiple wheels to a limited internal space”.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Applicant argues that the number of references required show [sic] individual components of one embodiment of the claimed invention provide a strong argument that the present invention is not an obvious variant of the prior art. Additionally, as discussed in Zhang, there are "unexpected phenomenon" that occur when combining measurements and calculations in this technical space. Thus, Applicant argues that the claimed invention is not an obvious sum of the parts of the cited references”

Applicant appears to argue that the number of references relied upon “provide a strong argument that the present invention is not an obvious variant of the prior art”.  However, there appears to be a typographical error in “Applicant argues that the number of references required show individual components of one embodiment of the claimed invention provide a strong argument that the present invention is not an obvious variant of the prior art”.  The requirements for a prima facie case of obviousness are discussed in MPEP 2143.  Examiner notes that there is no explicit constraint on the number of references that can be used in an obviousness rejection.  With regard to the required elements of an obviousness rejection (e.g. motivation to combine, resolving the level of ordinary skill in the art), Applicant has not specifically argued which element(s) are negatively impacted and/or not satisfied in view of the “number of references required”.  Therefore, Applicant’s arguments are not persuasive.

	Applicant’s arguments with regard to Zhang and the “unexpected phenomenon” are not persuasive based on the preceding remarks.

	Applicant argues: “Accordingly, independent claim 1 is not obvious in view of the cited reference. Applicant traverses the rejection of claim 1 and submits that the claim is allowable. Applicant also traverses the rejections of independent claims 15 and 18 for similar reasons.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “Dependent claims 2-14, 16-17, and 19-20 recite additional subject matter and further limit independent claims 1, 15, and 18. Applicant submits that all claims recite allowable subject matter.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 - 6, 9, 12, 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koide, M. (US 9329104) (henceforth “Koide (104)”) in view of Zhang et al. “Wheel/rail adhesion and analysis by using full scale roller rig” (henceforth “Zhang”), and further in view of Ahmadian et al. “Evaluation of Wheel-Rail Contact Mechanics: Roller Rig Concept Design Review” (henceforth “Ahmadian”).  Koide (104), Zhang and Ahmadian are analogous art because they solve the same problem of simulating wheel adhesion, and because they are in the same field of wheel/surface simulation.

With regard to claim 1, Koide (104) teaches a system, comprising:
at least one hollow cylindrical structure having a first diameter, the at least one hollow cylindrical structure including a simulation surface integrally arranged with an internal surface of the at least one hollow cylindrical structure; at least one wheel having a second diameter that is smaller than the first diameter, the at least one wheel including a rolling surface configured to be placed in contact with the simulation surface of the at least one hollow cylindrical structure; (Koide (104) Col. 8, Bottom and Figure 1 “spraying a predetermined amount of the water via a water supply nozzle 6d (see FIG. 1A) onto the pseudo-road surface 5” 
    PNG
    media_image2.png
    364
    446
    media_image2.png
    Greyscale
)
at least a first rotation motor associated with at least one hollow cylindrical structure, the at least the first rotation motor configured to generate a rotation of the at least one hollow cylindrical structure; (Koide (104) Col. 2, Middle “linear motor provided between the rotating drum and the fixed support member for rotationally driving the rotating drum.”)
at least a second rotation motor associated with the at least one wheel, the at least the second rotation motor configured to control rotation of the at least one wheel; (Koide (104) Col 3 – 4 “for exerting on the tire drive force/braking force necessary for rotating the tire at a desired peripheral speed, example of the driving/braking force generating unit including a driving/braking force generating motor;”)
at least one contaminant control system having a contaminant injection system, the contaminant control system configured to control distribution of a contaminant on the simulation surface of the at least one hollow cylindrical structure, the at least one contaminant control system configured to control distribution of the contaminant to generate a variation of a friction condition between the at least one wheel and the rail-simulation surface; (Koide (104) Col. 5 “A wet performance test of a tire can be carried out and water used by the test can be recycled for next use to realize good economy, by providing the tire testing device with the water supply means for spraying water on the pseudo-road surface and the water retrieval means for recycling used water in the present invention”, and Col. 5, Left the configuration makes the application of the water more stable “Further, conditions of sprayed water, e.g. thickness of water film on the pseudo-road surface, can be reliably made stable in the present invention by providing an inner surface of the pseudo-road surface disposed on the inner peripheral surface of the rotating drum”, and Col. 8, Bottom “spraying a predetermined amount of the water via a water supply nozzle 6d (see FIG. 1A) … flow rate of water sucked up by the submersible pump 6b”)

	Koide (104) does not appear to explicitly disclose: at least one first sensor configured to measure an adhesion force at a contact point between the at least one wheel and the at least one hollow cylindrical structure; one or more processors configured to calculate a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least one first sensor and the normal load force measured by the at least one second sensor.

	However Zhang teaches:
at least a second rotation motor associated with the at least one wheel, the at least the second rotation motor configured to control rotation of the at least one wheel; (Zhang Figure 1 
    PNG
    media_image3.png
    283
    574
    media_image3.png
    Greyscale
)
at least one first sensor configured to measure an adhesion force at a contact point between the at least one wheel and a simulation surface; (Zhang Page 83, Right adhesion force is measured using the measured torques 
    PNG
    media_image4.png
    128
    445
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    45
    445
    media_image5.png
    Greyscale
, and Page 82, Right “The rotation speeds of rollers are accurately measured by two grating sensors. The torque moments are obtained with torque-meters”, and Page 88, Right)
controlled distribution of a contaminant  to generate a variation of a friction condition between the at least one wheel and the rail-simulation surface; (Zhang Page 83, Left 
    PNG
    media_image6.png
    140
    462
    media_image6.png
    Greyscale
)
one or more processors configured to calculate a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least one first sensor and a normal load force corresponding to pre-determined axle-loads. (Zhang Page 83, Right 
    PNG
    media_image7.png
    188
    449
    media_image7.png
    Greyscale
, and Page 88, Right “Under the condition of machine oil contamination, the adhesion coefficients drop to a very low level, but do not change much with speeds”, and Page 84, Left “The experiment under the water contaminated condition was carried out with axle-loads of 44 and 67 kN”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the measuring of an adhesion coefficient between a wheel and a simulated rail disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient (Zhang Page 83, Left)

Koide (104) in view of Zhang does not appear to explicitly disclose: at least one second sensor configured to measure a normal load force on the simulation surface of the at least one hollow cylindrical structure; and that the adhesion coefficient is calculated based on the normal force measured by the at least one second sensor.

However Ahmadian teaches:
at least one second sensor configured to measure a normal load force on a simulation surface of at least one hollow cylindrical structure; and (Ahmadian Table 2 strain-based sensor to measure vertical force of wheel)
an adhesion between the wheel and the simulation surface (Ahmadian Page 59 “The magnitude of the resultant creep force cannot exceed the amount of available adhesion.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the sensor for measuring a normal load force disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to measure a vertical force from the wheel up to 5000 lb (Ahmadian Table 2).

With regard to claim 15, Koide (104) teaches a method for simulating contact between a wheel and a surface, comprising: providing at least one hollow cylindrical structure having a first diameter, the at least one hollow cylindrical structure including a simulation surface integrally arranged with an inner surface of the at least one hollow cylindrical structure; providing inside the at least one hollow cylindrical structure, in contact with the simulation surface of the at least one hollow cylindrical structure, at least one wheel having a second diameter that is smaller than the first diameter; (Koide (104) Col. 8, Bottom and Figure 1 “spraying a predetermined amount of the water via a water supply nozzle 6d (see FIG. 1A) onto the pseudo-road surface 5” 
    PNG
    media_image2.png
    364
    446
    media_image2.png
    Greyscale
)
rotating the at least one hollow cylindrical structure by means of at least a first motor; (Koide (104) Col. 2, Middle “linear motor provided between the rotating drum and the fixed support member for rotationally driving the rotating drum.”)
rotating the at least one wheel by at least one rotation motor associated with the at least one wheel; (Koide (104) Col 3 – 4 “for exerting on the tire drive force/braking force necessary for rotating the tire at a desired peripheral speed, example of the driving/braking force generating unit including a driving/braking force generating motor;”)
injecting a contaminant substance on at least part of the simulation surface by means of at least one contaminant control system; (Koide (104) Col. 5 “A wet performance test of a tire can be carried out and water used by the test can be recycled for next use to realize good economy, by providing the tire testing device with the water supply means for spraying water on the pseudo-road surface and the water retrieval means for recycling used water in the present invention”, and Col. 5, Left the configuration makes the application of the water more stable “Further, conditions of sprayed water, e.g. thickness of water film on the pseudo-road surface, can be reliably made stable in the present invention by providing an inner surface of the pseudo-road surface disposed on the inner peripheral surface of the rotating drum”)

Koide (104) does not appear to explicitly disclose: measuring an adhesion force at a contact point between the at least one wheel and the at least one cylindrical structure by means of at least a first sensor; checking and measuring a normal load force on the rail-simulation surface by means of at least one second sensor for load; and calculating a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least the first sensor and the normal load force measured by the at least one second sensor.

However Zhang teaches:
rotating the at least one wheel by at least one rotation motor associated with the at least one wheel; (Zhang Figure 1 
    PNG
    media_image3.png
    283
    574
    media_image3.png
    Greyscale
)
measuring an adhesion force at a contact point between the at least one wheel and the at least one cylindrical structure by means of at least a first sensor; (Zhang Page 83, Right adhesion force is measured using the measured torques 
    PNG
    media_image4.png
    128
    445
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    45
    445
    media_image5.png
    Greyscale
, and Page 82, Right “The rotation speeds of rollers are accurately measured by two grating sensors. The torque moments are obtained with torque-meters”, and Page 88, Right)
controlled distribution of a contaminant to generate a variation of a friction condition on at least part of a simulation surface (Zhang Page 83, Left 
    PNG
    media_image6.png
    140
    462
    media_image6.png
    Greyscale
)
calculating a wheel-surface adhesion coefficient based on a ratio between the adhesion force measured by the at least the first sensor and a normal load force corresponding to pre-determined axle-loads (Zhang Page 83, Right 
    PNG
    media_image7.png
    188
    449
    media_image7.png
    Greyscale
, and Page 88, Right “Under the condition of machine oil contamination, the adhesion coefficients drop to a very low level, but do not change much with speeds”, and Page 84, Left “The experiment under the water contaminated condition was carried out with axle-loads of 44 and 67 kN”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the measuring of an adhesion coefficient between a wheel and a simulated rail disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient (Zhang Page 83, Left)

Koide (104) in view of Zhang does not appear to explicitly disclose: checking and measuring a normal load force on the rail-simulation surface by means of at least one second sensor for load; and that the adhesion coefficient is calculated based on the normal force measured by the at least one second sensor.

However Ahmadian teaches:
checking and measuring a normal load force on a simulation surface by means of at least one second sensor for load; and (Ahmadian Table 2 strain-based sensor to measure vertical force of wheel)
an adhesion between a wheel and the simulation surface (Ahmadian Page 59 “The magnitude of the resultant creep force cannot exceed the amount of available adhesion.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the sensor for measuring a normal load force disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to measure a vertical force from the wheel up to 5000 lb (Ahmadian Table 2).

With regard to claim 18, Koide (104) teaches a system, comprising: 
a material control system having a material injection system, the material control system configured to control distribution of a material on a surface of a cylindrical structure, (Koide (104) Col. 8, Bottom and Figure 1 “spraying a predetermined amount of the water via a water supply nozzle 6d (see FIG. 1A) onto the pseudo-road surface 5” 
    PNG
    media_image2.png
    364
    446
    media_image2.png
    Greyscale
)
the material control system configured to control distribution of the material to control a friction condition between a wheel and the surface of the cylindrical structure; (Koide (104) Col. 5 “A wet performance test of a tire can be carried out and water used by the test can be recycled for next use to realize good economy, by providing the tire testing device with the water supply means for spraying water on the pseudo-road surface and the water retrieval means for recycling used water in the present invention”, and Col. 5, Left the configuration makes the application of the water more stable “Further, conditions of sprayed water, e.g. thickness of water film on the pseudo-road surface, can be reliably made stable in the present invention by providing an inner surface of the pseudo-road surface disposed on the inner peripheral surface of the rotating drum”)

Koide (104) does not appear to explicitly disclose: one or more sensors configured to measure an adhesion force between the wheel and the surface of the cylindrical structure; and one or more processors configured to calculate a wheel-surface adhesion coefficient based on the adhesion force and the load force that are measured by the one or more sensors.

However Zhang teaches:
controlled distribution of a contaminant to generate a variation of a friction condition between the at least one wheel and a surface of a cylindrical structure; (Zhang Page 83, Left 
    PNG
    media_image6.png
    140
    462
    media_image6.png
    Greyscale
)
one or more sensors configured to measure an adhesion force between the wheel and the surface of the cylindrical structure, (Zhang Page 83, Right adhesion force is measured using the measured torques 
    PNG
    media_image4.png
    128
    445
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    45
    445
    media_image5.png
    Greyscale
, and Page 82, Right “The rotation speeds of rollers are accurately measured by two grating sensors. The torque moments are obtained with torque-meters”, and Page 88, Right)
one or more processors configured to calculate a wheel-surface adhesion coefficient based on the adhesion force and a pre-determined axle-loads (Zhang Page 83, Right 
    PNG
    media_image7.png
    188
    449
    media_image7.png
    Greyscale
, and Page 88, Right “Under the condition of machine oil contamination, the adhesion coefficients drop to a very low level, but do not change much with speeds”, and Page 84, Left “The experiment under the water contaminated condition was carried out with axle-loads of 44 and 67 kN”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the measuring of an adhesion coefficient between a wheel and a simulated rail disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient (Zhang Page 83, Left)

	Koide (104) in view of Zhang does not appear to explicitly disclose: the one or more sensors configured to measure a load force on the surface of the cylindrical structure; and that the adhesion coefficient is calculated based on the load force that are measured by the one more more sensors.

However Ahmadian teaches:
one or more sensors configured to measure a load force on a surface of a cylindrical structure; and (Ahmadian Table 2 strain-based sensor to measure vertical force of wheel)
an adhesion between a wheel and the simulation surface (Ahmadian Page 59 “The magnitude of the resultant creep force cannot exceed the amount of available adhesion.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the sensor for measuring a normal load force disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to measure a vertical force from the wheel up to 5000 lb (Ahmadian Table 2).

With regard to claim 3 and 16 and 17, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1 and 15 and 16, and further teaches:
at least one wheel includes a first wheel in contact with a simulation surface and a second wheel in contact with a simulation surface; a first wheel and the second wheel being connected to an axle. (Zhang Figure 3 single motor on a single set of wheels 
    PNG
    media_image8.png
    253
    332
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the test rig configuration disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient of a wheelset (Zhang Page 83, Left and Figure 3)

Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and further teaches:
wherein: the at least one hollow cylindrical structure includes a first hollow cylindrical structure and a second hollow cylindrical structure, the second hollow cylindrical structure being arranged along a common rotation axis of the first hollow cylindrical structure; the at least one wheel includes a first wheel in contact with the simulation surface of the first hollow cylindrical structure and a second wheel in contact with the simulation surface of the second hollow cylindrical structure; the first wheel and the second wheel being connected to an axle. (Ahmadian Figure 12 two drums and two corresponding wheels, both arranged along common axis 
    PNG
    media_image9.png
    282
    340
    media_image9.png
    Greyscale
, and Page 1 the design is for the explicit purpose of analyzing wheel-rail contact mechanics “a new rig design … gaining a better understanding of the fundamentals of the wheel-rail contact mechanics and dynamics”, and Page 59 the wheel-rail contact mechanics comprise adhesion “The magnitude of the resultant creep force cannot exceed the amount of available adhesion.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the testing rig configuration disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to better under wheel-rail contact mechanics of a wheelset (Ahmadian Page 25 “Wheelset test rigs are designed to test a single wheelset on a rail setup … Primarily, the testing constraints of a single wheelset test rig will allow verification of computer simulations at various AoAs, speeds, and slip conditions”).

With regard to claim 5, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 3, and further teaches:
wherein the first wheel and the second wheel connected to the axle are controlled through a single rotation motor. (Zhang Figure 1 
    PNG
    media_image3.png
    283
    574
    media_image3.png
    Greyscale
, and Figure 3 single motor on a single set of wheels 
    PNG
    media_image8.png
    253
    332
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the test rig configuration disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient of a wheelset (Zhang Page 83, Left and Figure 3)

With regard to claim 6, Koide (104) in view of Zhang, and further in view of Ahmadian teaches of the parent claim 1, and further teaches:
wherein the at least one hollow cylindrical structure includes plural hollow cylindrical structures each configured to be rotated independently from others of the plural hollow cylindrical structures by a rotation motor. (Ahmadian Page 26 the cylindrical structures (i.e. upon which the wheelset is placed) are independently controlled “In this configuration, a wheelset is placed on two independently controlled rollers that have a profile similar to that of a rail”, and Page 9 the rolling rail can be powered by a motor “Application of power systems to allow various rolling speeds and slip conditions (including but not limited to motor drive systems for the rail (roller),”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the testing rig configuration disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to better under wheel-rail contact mechanics of a wheelset (Ahmadian Page 25 “Wheelset test rigs are designed to test a single wheelset on a rail setup … Primarily, the testing constraints of a single wheelset test rig will allow verification of computer simulations at various AoAs, speeds, and slip conditions”).

With regard to claim 9, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and further teaches:
wherein each wheel of the at least one wheel is held in contact with the simulation surface through a force configured to simulate a load generated by weight of a vehicle. (Ahmadian Page 29 “Similar to the single wheel setup, this setup allows adjustment of the simulated weight of the train on the test wheel”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the testing rig configuration disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to better under wheel-rail contact mechanics of a wheelset having a desired configuration (Ahmadian Page 25 “Wheelset test rigs are designed to test a single wheelset on a rail setup … Primarily, the testing constraints of a single wheelset test rig will allow verification of computer simulations at various AoAs, speeds, and slip conditions”).

With regard to claim 12, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and further teaches:
wherein the at least the first rotation motor associated with the at least one hollow cylindrical structure is coupled to a perimeter of the at least one hollow cylindrical structure. (Koida (104) Col 1, Bottom a cylindrical drum (hollow cylindrical structure) further has a wall attached on one side (coupled to a perimeter) for further connection to the motor (first rotation motor) “a rear wall closing one end side of a cylindrical rotating drum is connected via a drive shaft with a motor provided on the outer side of the drum,”)

With regard to claim 19, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 18, and further teaches:
wherein the one or more sensors are configured to measure torque while one or more of the wheel or the cylindrical structure is rotated by one or more motors. (Zhang Page 83, Left “When the testing rig was running at a certain speed, we changed the resistance torque on the roller shaft and measured the differences of rolling speeds between the wheels and the rollers and the torques on the two shafts.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the measuring of torque between a wheel and a simulated rail disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient (Zhang Page 83, Left)

Koide (104) in view of Zhang, and further in view of Ahmadian further teaches:
wherein the one or more sensors are configured to measure load while one or more of the wheel or the cylindrical structure is rotated by one or more motors. (Ahmadian Figure 1 and Table 1 normal load is measured in combination with a related travel speed (while wheel is rotated) of the wheelset 
    PNG
    media_image10.png
    328
    503
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the sensor for measuring a normal load force disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to measure a vertical force from the wheel up to 5000 lb (Ahmadian Table 2).

With regard to claim 20, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 19, and further teaches:
wherein the surface of the cylindrical structure is an interior surface of the cylindrical structure (Koide (104) Figure 1 
    PNG
    media_image2.png
    364
    446
    media_image2.png
    Greyscale
)

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of the admitted prior art disclosed in the Instant Application as shown in Figure 1 (henceforth “Instant Application (admitted prior art)”).  Koide (104), Zhang, Ahmadian and Instant Application (admitted prior art) are analogous art because they solve the same problem of simulating wheel adhesion, and because they are in the same field of wheel/surface simulation.

With regard to claim 2, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the at least one wheel is a plurality of wheels, the plurality of wheels being arranged longitudinally, the plurality of wheels being in contact with the simulation surface along a plane that is perpendicular to a rotation axis of the simulation surface.

However the Instant Application (admitted prior art) discloses:
a plurality of wheels, the plurality of wheels being arranged longitudinally, the plurality of wheels being in contact with a simulation surface along a plane that is perpendicular to a rotation axis of the simulation surface. (Instant Application Figure 1 admitted prior art shows a plurality of wheels with a contaminant between the wheels and the simulation surface, all arranged longitudinally)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang, and further in view of Ahmadian with the plurality of wheels arranged in a longitudinal plane for simulation wheel adhesion with a simulated surface disclosed by the Instant Application (admitted prior art).  One of ordinary skill in the art would have been motivated to make this modification in order to measure the adhesion coefficient of a desired wheel configuration (Instant Application Page 3 “Figure 1 illustrates two systems for simulating the contact between wheel and rail according to the prior art;”).

With regard to claim 4, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 3, and further teaches:
wherein the first wheel and the second wheel are mounted on a vehicle; (Ahmadian Figure 18 a simulated load can be placed on the two wheels 
    PNG
    media_image11.png
    183
    620
    media_image11.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang with the testing rig configuration disclosed by Ahmadian. One of ordinary skill in the art would have been motivated to make this modification in order to simulate a load on the wheel (Ahmadian Figure 18).

Koide (104) in view of Zhang, and further in view of Ahmadian does not appear to explicitly disclose: the first wheel and the second wheel being arranged longitudinally along a plane perpendicular to a rotation axis of the first wheel and the second wheel.

However the Instant Application (admitted prior art) discloses:
the first wheel and the second wheel being arranged longitudinally along a plane perpendicular to a rotation axis of the first wheel and the second wheel. (Instant Application Figure 1 admitted prior art shows a plurality of wheels with a contaminant between the wheels and the simulation surface, all arranged longitudinally)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang, and further in view of Ahmadian with the plurality of wheels arranged in a longitudinal plane for simulation wheel adhesion with a simulated surface disclosed by the Instant Application (admitted prior art).  One of ordinary skill in the art would have been motivated to make this modification in order to measure the adhesion coefficient of a desired wheel configuration (Instant Application Page 3 “Figure 1 illustrates two systems for simulating the contact between wheel and rail according to the prior art;”).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Coiret, A. “Spectroscopic evaluation of pavement wetting states: Influence on tire/road friction” (henceforth “Coiret”).  Koide (104), Zhang, Ahmadian and Coiret are analogous art because they solve the same problem of simulating wheel adhesion, and because they are in the same field of wheel/surface simulation.

With regard to claim 7, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and further teaches:
wherein the at least one contaminant control system comprises a contaminant injection system configured to distribute the contaminant along the simulation surface, a contaminant removal system including at least one of compressed air, a scraper, or an aspirator, the contaminant removal system configured to remove the contaminant from the simulation surface, (Koide (104) Col. 8, Bottom “spraying a predetermined amount of the water via a water supply nozzle 6d (see FIG. 1A) … flow rate of water sucked up by the submersible pump 6b”)

Koide (104) in view of Zhang, and further in view of Ahmadian does not appear to explicitly disclose: at least one contaminant level sensor configured to detect a level of contamination of the simulation surface.

However Coiret teaches:
a contaminant level sensor configured to detect a level of contamination of a simulation surface. (Coiret Page 150 water thickness on a simulated rainy road surface is measured using an optical sensor 
    PNG
    media_image12.png
    140
    597
    media_image12.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang, and further in view of Ahmadian with the measuring water thickness disclosed by Coiret.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the performance of a tire according to different contamination levels (Coiret Page 151 “After an initial wetting that led to an average water height of 1 mm, skid resistance was measured using the Grip Tester device”)

With regard to claim 8, Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Coiret teaches all the elements of the parent claim 7, and further teaches:
wherein the at least one contaminant level sensor is at least one of an optical sensor or a conductivity sensor. (Coiret Page 150 water thickness on a simulated rainy road surface is measured using an optical sensor)

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (104) in view of Zhang, Ahmadian, and further in view of Cruceanu et al. “Train braking" (henceforth “Cruceanu”).  Koide (104), Zhang, Ahmadian and Cruceanu are analogous art because they solve the same problem of simulating wheel adhesion, and because they are in the same field of wheel/surface simulation.

With regard to claim 10, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the at least one wheel is associated with an electromagnetic braking system acting directly on the simulation surface.

However Cruceanu teaches:
wherein at least one wheel is associated with an electromagnetic braking system acting directly on a simulation surface. (Cruceanu Page 40 “There are two magnetic track brake positioned between the wheels on each side, normally mounted and attached to each bogie frame.”, and Page 54 - 55 the braking is associated with a braking force in a simulated environment (acting directly on a simulation surface) “A classical approach for theoretical studies of the dynamic longitudinal forces developed during the braking actions along trains equipped with automated compressed-air brakes is a mechanical cascade-mass-point model” 
    PNG
    media_image13.png
    47
    543
    media_image13.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang, and further in view of Ahmadian with the magnetic track brake structure disclosed by Cruceanu.  One of ordinary skill in the art would have been motivated to make this modification in order to simulate a desired configuration (Cruceanu Page 67 “With the aim of obtaining accurate results, the conceived soft[ware] offers the possibility of using brake cylinders pressure information either directly from a complex computerized system for testing pneumatic braking equipment of rail vehicles, developed within the Scientific Research AMTRANS Program (2005/2008), or mathematical approximation functions.”)

With regard to claim 11, Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Cruceanu teaches all the elements of the parent claim 10, and further teaches:
wherein the electromagnetic braking system is a magnetic shoe or a magnetic track brake (Cruceanu Page 40 “There are two magnetic track brake positioned between the wheels on each side, normally mounted and attached to each bogie frame.”)

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Ashby, R. “Hardware in the Loop Simulation of a Heavy Truck Braking System and Vehicle Control System Design” (henceforth “Ashby (Thesis)”).  Koide (104), Zhang, Ahmadian and Ashby (Thesis) are analogous art because they solve the same problem of simulating wheel adhesion, and because they are in the same field of wheel/surface simulation.

With regard to claim 13, Koide (104) in view of Zhang, and further in view of Ahmadian teaches all the elements of the parent claim 1, and further teaches:
wherein the at least one wheel includes plural wheels, and further comprising: a plurality of speed sensors, being configured to detect an angular speed of at least one of the wheels; (Zhang Page 82, Right and Figure 1 speed sensor is placed on a wheel in the wheelset, where placing them on the other wheels would have predictable results “The rotation speeds of rollers are accurately measured by two grating sensors” 
    PNG
    media_image14.png
    255
    578
    media_image14.png
    Greyscale
)
a wheel slide protection system (WSP); (Koide (104) Col. 5, Bottom “braking system for applying braking force on the test tire such as … a commercially available ABS braking system”)
a plurality of braking devices, each of the braking devices associated with one of the wheels of which the angular speed has been detected; each of the braking devices being configured to apply a braking torque to the respective wheel (Koide (104) Col. 10, Bottom  – Col. 11, Top motor can both rotate and brake the wheel “can be rotationally driven as desired by a driving/braking force generating unit such as a driving/braking force generating motor (not shown) in the example shown in FIG. 6B. In this case, provision of a braking system such as a disc brake 24 in the tire support means 18 can be omitted”)
and corresponding to a braking torque signal received (Zhang Page 83, Left and Figure 1 torque can be directly applied to one or more wheels (braking device) in any desired magnitude (corresponding to the braking torque signal received) “When the testing rig was running at a certain speed, we changed the resistance torque on the roller shaft and measured the differences of rolling speeds between the wheels and the rollers and the torques on the two shafts.” 
    PNG
    media_image15.png
    263
    567
    media_image15.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for performing a wet performance test on a wheel disclosed by Koide (104) with the test rig configuration disclosed by Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to experimentally determine an adhesion coefficient of a wheelset (Zhang Page 83, Left and Figure 3)

Koide (104) in view of Zhang, and further in view of Ahmadian does not appear to explicitly disclose: a wheel slide protection system (WSP) configured to determine slide values of the wheels and to apply pressure to an air tank configured to simulate a brake cylinder for each of the wheels of which the angular speed has been detected, the WSP configured to apply the pressure to the air tank as a function of the slide values determined by the WSP; a pressure/braking torque conversion system configured to convert the pressure in the air tank into respective braking torque signals for each of the wheels; each of the braking devices being configured to apply a braking torque to the respective wheel and corresponding to the braking torque signal received from the pressure/braking torque conversion system.

However Ashby (Thesis) teaches:
a plurality of speed sensors being configured to detect an angular speed of at least one of simulated wheels; a wheel slide protection system (WSP) configured to determine slide values of the wheels and to apply pressure to an air tank configured to simulate a brake cylinder for each of the wheels of which the angular speed has been detected, the WSP configured to apply the pressure to the air tank as a function of the slide values determined by the WSP; (Ashby (Thesis) Page 66 pressure is modulated to simulated brake cylinders (apply pressure) based on sensed severe wheel deceleration from speed sensors (detect an angular speed of the wheels) corresponding to inferred slippage (based on detected angular speed corresponding to determined slide values) “The ECU is in charge of calculating the wheel speed based on the analogue signals generated by the wheel speed sensors. It must also determine whether or not to build pressure, hold pressure or dump pressure in the brake chambers. The ECU does this by continually monitoring the wheel deceleration. If large deceleration occurs and the ECU believes tire grip has been compromised, it will send either a dump or hold brake pressure command to the ABS modulators in order to reduce the wheel deceleration and restore tire grip.”)
a pressure/braking torque conversion system configured to convert the pressure in the air tank into respective braking torque signals for each of the wheels; and a plurality of simulated braking devices, each of the braking devices associated with one of the wheels of which the angular speed has been detected; each of the braking devices configured to apply a braking torque to the respective wheel and corresponding to the braking torque signal received from the pressure/braking torque conversion system (Ashby (Thesis) Page 68 electrical pressure signal is applied to simulated wheels and used to compute a resulting braking torque (convert pressure in air tank to braking torque signals), which results in a computed wheel speed change (simulated braking devices apply a braking torque corresponding to braking torque signal) “These wheel speeds are then transmitted to the ABS ECU which controls the brake chamber pressures with the ABS modulators when severe wheel deceleration is sensed. The pressure modulation then causes a corresponding pressure fluctuation in each of the six brake chambers. These pressure fluctuations are sensed by six separate pressure transducers and the pressure data is transmitted back to the TruckSim model and converted to brake torque.  The brake torque then influences the wheel speeds of the TruckSim vehicle model.”, and Figure 4.1 
    PNG
    media_image16.png
    248
    433
    media_image16.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient disclosed by Koide (104) in view of Zhang, and further in view of Ahmadian with the simulated ABS protection functions and modeling braking torque from measure brake pressure disclosed by Ashby (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately analyze a wheel slip protection design in a laboratory environment (Ashby (Thesis) Page ii “By properly simulating the tractor-trailer rig using HIL and SIL simulations, severe maneuvers could be performed and the rig’s response characteristics could be evaluated within a lab environment”)

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Ashby (Thesis), and further in view of Zhu et al. “Modeling and Anti-skid Control of the Rail Vehicle Braking System” (henceforth “Zhu (Modeling)”).  Koide (104), Zhang, Ahmadian, Ashby (Thesis) and Zhu (Modeling) are analogous art because they solve the same problem of simulating wheel adhesion, and because they are in the same field of wheel/surface simulation.

With regard to claim 14, Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Ashby (Thesis) teaches all the elements of the parent claim 13, and further teaches:
a plurality of pressure transducers, wherein each of the pressure transducers is configured to provide an electrical pressure signal, a value of the electrical pressure signal corresponding to one of the pressures applied to the air tanks by the WSP; (Ashby (Thesis) Page 68 electrical pressure signal is converted to brake torque using a model “These wheel speeds are then transmitted to the ABS ECU which controls the brake chamber pressures with the ABS modulators when severe wheel deceleration is sensed. The pressure modulation then causes a corresponding pressure fluctuation in each of the six brake chambers. These pressure fluctuations are sensed by six separate pressure transducers and the pressure data is transmitted back to the TruckSim model and converted to brake torque.  The brake torque then influences the wheel speeds of the TruckSim vehicle model.”, and Figure 4.1 
    PNG
    media_image16.png
    248
    433
    media_image16.png
    Greyscale
)
braking torque signals to be supplied to the respective braking devices.(Zhang Page 83, Left and Figure 1 torque can be directly applied to one or more wheels (braking device) in any desired magnitude (braking torque signal) “When the testing rig was running at a certain speed, we changed the resistance torque on the roller shaft and measured the differences of rolling speeds between the wheels and the rollers and the torques on the two shafts.”)

Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Ashby (Thesis) does not appear to explicitly disclose: a pressure/force conversion module configured to convert each of the electrical pressure signals into an electrical braking force signal; and a force/torque conversion module configured to convert, according to a radius of the wheels, the electrical braking force signals into respective braking torque signals to be supplied to the respective braking devices.

However Zhu (Modeling) teaches:
a pressure/force conversion module configured to convert each of the electrical pressure signals into an electrical braking force signal; and (Zhu (Modeling) Figure 4 a control pressure (pressure signals) determines a braking cylinder pressure (into a braking force signal) 
    PNG
    media_image17.png
    172
    235
    media_image17.png
    Greyscale
, and Page 584 signal from pressure sensor (electrical pressure signals pressure signals) is used to open/close an electro-pneumatic (EP) valve to adjust the braking cylinder pressure (into an electrical braking force signal) “The pre-control pressure passes to the back part by the EP valve and at the same time the pressure sensor feeds back the pre-control signal. If the pressure signal is below the command value, the braking solenoid valve is electrically charged. If it is higher than the instruction value, then the release electromagnetic valve is relieved to discharge, until the pressure signal reaches the instruction value.  We can realize the control of increase or decrease of the pre-control pressure by turning on or off the braking solenoid valve and relief solenoid valve, and finally make the target brake cylinder pressure meet the braking requirements.”)
a force/torque conversion module configured to convert, according to a radius of the wheels, the electrical braking force signals into respective braking torque signals to be supplied to braking devices (Zhu (Modeling) Page 585 force applied to wheel by the braking is implicitly a torque based on the radius of the wheel since it is applied at the periphery 
    PNG
    media_image18.png
    407
    990
    media_image18.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for computing an adhesion coefficient with simulated ABS protection functions and measure brake pressure disclosed by Koide (104) in view of Zhang, and further in view of Ahmadian, and further in view of Ashby (Thesis) with the simulated brake pressure and brake torque model disclosed by Zhu (Modeling).  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately analyze a braking system design (Zhu (Modeling) Abstract “The results of this study provide an effective model base for the design of the actual vehicle braking system and solutions to the fault.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148




/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148